Citation Nr: 1741796	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial disability rating higher than 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964, and from April 1980 to April 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose originally from a March 2006 rating decision in which the RO, inter alia, granted a higher 20 percent disability rating for lumbosacral strain with degenerative disc disease L3-L5, with moderate canal stenosis, effective April 19, 2005.  In March 2007, the Veteran filed a notice of disagreement (NOD) with respect to the assigned disability rating.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.  

Following September 2009 and March 2011 Board remands of the Veteran's claim for a higher lumbar spine disability rating for further evidentiary development,  in a  September 2011 rating decision, the agency of original jurisdiction (AOJ)   granted an increased rating of 40 percent for lumbosacral strain with degenerative disc disease L3-5 with moderate canal stenosis, effective July 7, 2011.  Then, the Board, in a September 2012 decision issued by a Veterans Law Judge (VLJ) other than the undersigned, inter alia, denied the Veteran's claim for  a disability rating higher than 20 percent for the service-connected low back disability for that part of the appeal period prior to July 7, 2011, and denied  a disability rating higher than 40 percent for the service-connected low back disability from July 7, 2011.  

Relevant to the current claims on appeal, the Board, in the September 2012 decision, also granted separate 10 percent disability ratings for neurological manifestations of the right and left lower extremities, as due to the service-connected low back disability.  An October 2012 rating decision implemented the Board's decision to grant separate disability ratings for right and left lower extremity radiculopathy, assigning the 10 percent disability ratings effective April 19, 2005.  

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that it denied separate disability ratings in excess of 10 percent for the neurological manifestations of the right and left extremities.  In a May 2013 order, the Court granted the parties' joint motion for partial remand (joint motion), remanding that part of the Board's September 2012 decision, to the extent that it denied entitlement to disability ratings higher than 10 percent for  right and left lower extremity  radiculopathy, for action consistent with the terms of the joint motion.  

Thereafter, the Board, in a June 2014 decision issued by the same VLJ that issued the September 2012 decision, remanded the claims for higher disability ratings for radiculopathy of the right and left lower extremities and a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability to the AOJ for further evidentiary development.  The AOJ issued a supplemental SOC (SSOC) on the issues in February 2016.  

In a September 2016 decision, issued by yet another VLJ, other than the undersigned, the Board granted entitlement to 20 percent disability ratings for radiculopathy of the right and left lower extremities, and remanded the Veteran's claim for o a TDIU to the AOJ.  The Veteran then appealed the Board's September 2016 decision to the Court, to the extent that it denied an initial rating in excess of 20 percent, each, for right and left lower extremity radiculopathy.  In an August 2017 order, the Court granted the parties' joint motion, setting aside and remanding the Board's September 2016 decision to the extent that it denied higher initial ratings for bilateral lower extremity radiculopathy, for action consistent with the terms of the joint motion.  The appeal has now returned to the Board..

The Board observes that the additional issue of the Veteran's entitlement to a TDIU, remanded by the Board to the AOJ in September 2016, was very recently returned to the Board and again remanded by the Board to the AOJ for further evidentiary development in July 2017.  Thus, that matter is not currently before the Board, but may be the subject of a future appellant decision if that matter is returned to Board following completion of the actions requested on remand.

.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the claims currently before the Board  are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the  claims currently before the Board  is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the July 2017 joint motion granted by the Court, the parties directed the Board to adequately address the medical evidence in the Veteran's appeal to determine whether ratings in excess of 20 percent for the right and left lower extremity radiculopathy are warranted.  Upon further review of the record, the Board finds that additional medical evidence is required in order to comply with this mandate.

Notably, the medical evidence with respect to the severity of the Veteran's radiculopathy of the bilateral lower extremities, to specifically including findings from the most recent February 2016 VA peripheral nerve examination report, is inconsistent.  

Concerning the February 2016 VA peripheral nerve examination, specifically, the examiner's findings regarding the Veteran's bilateral lower extremity radiculopathy are inconsistent with the Veteran's reports during the examination.  For instance, in spite of the Veteran's reports of intermittent sharp pain going down the right lower extremity into the foot that increased in severity with sitting, standing, or driving for extended time periods, and his reports of extended periods of intermittent, bilateral numbness/tingling (like the foot was going to sleep) reaching from his feet to his mid to upper calf/shin area, the examiner indicated that the Veteran had only mild intermittent right lower extremity pain, mild bilateral paresthesias and/or dysesthesias, and mild bilateral numbness.  

Moreover, the February 2016 VA examination results are also inconsistent with prior examinations and additional medical evidence of record.  In the report of an October 2011 VA thoracolumbar spine examination, the examiner indicated that muscle strength had diminished to a slight degree in all motions tested in both extremities, and that hypoactive reflexes were present in the bilateral ankles.  The examiner indicated that the Veteran had severe, intermittent, left lower extremity pain and moderate, intermittent, right lower extremity pain.  The examiner determined that the Veteran had moderate, incomplete paralysis of the sciatic nerve affecting the bilateral lower extremities.  These findings were not later reflected in the February 2016 VA examination report.

Comparison between the October 2011 and February 2016 VA examination reports would indicate that the Veteran had significant improvement in his lower extremity radiculopathy.  This would appear, however, to be in contrast to a report from the Veteran's private treating physician, J. M., M.D., however, where Dr. M. indicated in a September 2015 letter that the Veteran had increased pain and disuse of his lower extremities; and a report from the Veteran's VA primary care provider in May 2015, indicating that the Veteran had worsened numbness and tingling in both feet, increasing in severity when he walks a long time.  

The examination reports are also inconsistent when compared with an August 2005 VA spine examination report where in the examiner found, inter alia, a diminution of the right patellar reflex on the right, an absent left Achilles reflex, and suggestions of right thigh muscle atrophy.

Given these noted inconsistencies, the Board finds that the February 2016 VA examination is inadequate for properly rating the Veteran's right and left lower extremity radiculopathy and that a new VA peripheral nerve examination is necessary to specifically address all findings consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate); 38 C.F.R. § 4.2 (2016) (if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report ad inadequate for evaluation purposes).  


The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for higher initial ratings.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from March 2003 to December 2016.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2016.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment) , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this regard, the September 2015 letter from the Veteran's private physician, Dr. M. provided indication that he has treated the Veteran's low back disability with associated radiculopathy.  Dr. M. additionally noted that possible follow-up diagnostic testing was going to be performed to address the Veteran's worsening back issues.  As treatment records from Dr. M. do not appear to have been associated with the claims file, in its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, such records.  


Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims herein remanded.  

The AOJ's adjudication of the higher  rating claims should include consideration of whether "staged" rating of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  Both claims should be considered in light of all evidence added to the record since the last adjudication of each claim.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from December 2016, to specifically include relevant VA examination reports obtained in compliance with the Board's July 2017 remand of his TDIU claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to specifically include treatment records pertaining to lower extremity radiculopathy treatment from Dr. M.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA peripheral nerve examination, by an appropriate medical professional, for evaluation of his service-connected right and left  lower extremity radiculopathy.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results, and the Veteran's documented history and assertions, the examiner should render appropriate clinical findings to fully describe the current severity of the Veteran's radiculopathy of each t lower extremity,  to include a finding of the degree of paralysis caused by the radiculopathy (e.g. complete or, incomplete mild, moderate, moderately severe, or severe, with marked muscular atrophy).  

In determining the severity of the Veteran's right and left lower extremity radiculopathy, the examiner must specifically address medical and lay evidence of increasing lower extremity radiating pain, numbness, and tingling; evidence of further disuse of the lower extremities; and evidence of any muscle atrophy, and diminished reflexes and muscle strength, as noted in prior examinations and medical evidence of record.  

The examiner should attempt to reconcile examination finding with the lay and medical evidence of record, to specifically include prior examination reports.  If the evidence indicates that the severity of the lower extremity radiculopathy has changed over time, the examiner must specifically state such, and, to the extent possible, indicate the approximate level(s) of severity previously indicated and the approximate dates of change in severity.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the higher rating claims for right and left lower extremity radiculopathy in light of all pertinent evidence (to particularly include all that was added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect each claim, consideration of whether staged rating of the disability is appropriate). 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

